Third District Court of Appeal
                               State of Florida

                          Opinion filed March 22, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-2618
                  Lower Tribunal Nos. 15-2882 & 12-25601B
                             ________________


                               Keon Williams,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Diane V. Ward,
Judge.

      Carlos J. Martinez, Public Defender, and Stephen J. Weinbaum, Assistant
Public Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Keri T. Joseph, Assistant Attorney
General, for appellee.


Before FERNANDEZ, LOGUE, and SCALES, JJ.

      LOGUE, J.
      The defendant appeals the trial court’s denial of his pro se motion to

withdraw his guilty plea. The defendant argued in his motion, among other issues,

that because he alleged that his plea was involuntary, the trial court was required to

hold an evidentiary hearing. Contrary to the defendant’s argument, the trial court

was not obligated to hold an evidentiary hearing where, as here, the record

conclusively shows that the defendant was not entitled to relief. Williams v. State,

919 So. 2d 645, 646 (Fla. 4th DCA 2006) (“Although rule 3.170(l) does not

expressly require a trial court to hold an evidentiary hearing, we [have held] that

due process requires a hearing unless the record conclusively shows the defendant

is entitled to no relief.”) (quotation omitted) (emphasis added).

      We affirm all other issues on appeal.

      Affirmed.




                                          2